Citation Nr: 0617016	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  02-17 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for cause of death.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The decedent had recognized service in the Philippine 
guerrillas from February 1943 to September 1945.  He was in 
missing status from February 1943 to March 1945, and had 
recognized guerrilla service from March 1945 to September 
1945.  He then had service with the Regular Philippine Army 
from September 1945 to March 1946.  He died in January 1992.

The appellant, who is the decedent's widow, appealed an April 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).

This claim was previously before the Board, and was remanded 
in December 2003 for further adjudication.  It is now 
properly before the Board.


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in January 1992 was caused by cardio-
respiratory arrest and Koch's infection.

2.  At the time of his death, the decedent had no service-
connected disabilities.

3.  Cardio-respiratory arrest and Koch's infection were not 
present during service, and were not manifested until many 
years after the decedent's discharge from service in 1946.

4.  The claim for service connection for the cause of the 
decedent's death is not supported by competent medical 
evidence demonstrating a causal relationship between his 
military service, or any disability related thereto, and his 
death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the decedent's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In a May 2001 letter, the RO informed the appellant of its 
duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
October 2002 statement of the case (SOC) and February 2006 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the 
October 2002 SOC contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
service connection for cause of death is being denied, no 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years from termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2005).  Evidence of activity on comparative study 
of X-ray films showing pulmonary tuberculosis within the 3-
year presumptive period provided by section 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a).  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. 3.374(d).  The Board 
notes here that Koch's bacillus is synonymous with 
Mycobacterium tuberculosis.  See Stedman's Medical 
Dictionary, 27th ed. (2000), at 180.

In order for service connection for the cause of the 
decedent's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  38 U.S.C.A. 
§ 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  The service-connected 
disability will be considered a contributory cause of death 
when it contributed substantially or materially to death, 
combined to cause death, or aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

A review of the service medical records shows no treatment 
for tuberculosis or Koch's disease.  A February 1946 report 
shows examination of the lungs was negative.  The August 1946 
Affidavit for Philippine Army Personnel shows that, when he 
was asked to provide a chronological record of any wounds and 
illnesses incurred from December 8, 1941, to the date of his 
return to military control, the decedent responded, "None."

July 1970 and January 1981 VA records show the decedent was 
treated for a hernia.  The physician stated that it began 
approximately 27 years before, in a July 1970 record.

January 1992 private hospitalization records show the 
decedent was diagnosed with and treated for Koch's infection, 
bronchiectasis, bilateral pleural effusion, and an 
atherosclerotic aorta just prior to his death.  No reference 
is made therein to the decedent's military service.

The decedent's January 1992 death certificate indicates his 
immediate cause of death was cardio-respiratory arrest, and 
the antecedent cause was Koch's infection.

A private hospital statement indicates that, in February 
1994, inpatient and outpatient charts and records dated from 
1985 to 1990 were damaged and destroyed.

In a June 2001 written statement, the appellant indicated 
that the decedent had suffered pains since service.  This had 
led to his treatment in 1970, when the physician indicated 
the disorder had begun 27 years ago.  She said this was also 
the cause of his hospitalization in January 1992.

In a June 2002 written statement, R.V., M.D., indicated that 
he cared for the decedent from 1986 to 1990, and that the 
diagnoses were emphysema, pulmonary tuberculosis, and chronic 
bronchitis.

In a February 2003 written statement, a neighbor of the 
decedent indicated that they were good friends from 1945 to 
1992.  He noted that the decedent was sick with tuberculosis 
from 1947 to 1950.  He said he knew this because he brought 
the decedent to the doctor at that time.

In a February 2004 written statement, B.R., M.D., indicated 
that the decedent was under his care for pulmonary 
tuberculosis from 1975 to 1992.

In an April 2004 written statement, J.M., M.D., indicated 
that the decedent was his patient in 1975.  He had a 
diagnosis of pulmonary tuberculosis.

In a November 2005 written statement, the decedent's neighbor 
again stated he knew the decedent to have had tuberculosis 
beginning in 1947.  He remembered bringing the decedent to 
the clinic, and the physician diagnosing tuberculosis.

Based on the record on appeal, the Board finds that a 
preponderance of the evidence is against a conclusion that 
the decedent's death was service connected.

As discussed above, his service records are negative for 
treatment for tuberculosis, Koch's infection, or any other 
lung disorder.  Furthermore, there is no competent evidence 
that the decedent manifested Koch's infection or tuberculosis 
to a compensable degree within three years after separation 
from service.

Initially, the Board notes that the first objective medical 
evidence of a diagnosis of Koch's infection or tuberculosis 
is dated in January 1992, the same month the decedent died 
and more than forty years after his separation from service.  
While there are July 1970 and January 1981 VA medical reports 
of record, they pertain to the decedent's treatment for a 
hernia and do not show a diagnosis of Koch's disease, 
tuberculosis, or any lung disorder.  While the decedent's 
wife contended in her June 2001 written statement that the 
decedent had pains just after service that were related to 
his treatment in 1970 and 1981, the Board notes that the 
cause of the decedent's death was not shown to be related to 
any treatment for hernias.

Finally, while a friend of the decedent indicates that he was 
diagnosed with tuberculosis for the first time in 1947, there 
is no objective medical evidence to corroborate this 
assertion.  Specifically, the medical statements from 
physicians date the decedent's tuberculosis only to 1975, 
nearly thirty years after separation from service and 
certainly not within the three year period necessary for 
application of a presumption of service connection.  Without 
corroborating X-ray or other objective evidence of a 
diagnosis of tuberculosis in 1947, the Board cannot find that 
the veteran was so diagnosed at that time.  See 38 C.F.R. 
§ 3.374(d).  We also note that, while the appellant and the 
decedent's neighbor are certainly competent to comment on 
their observations of the decedent's condition, they have not 
been shown to have the requisite medical knowledge to provide 
an opinion as to diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494 (1992).

As the evidence preponderates against the claim for service 
connection for the cause of the decedent's death, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for cause of death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


